This case in all respects is controlled by that ofMidland Valley R. R. Co. et al., Appellants, v. State,Appellee, (decided at this term), ante, p. 817, 104 P. 1086.
The motion to dismiss is accordingly overruled, and the case remanded to the commission, with instructions to make finding of facts on all evidence now in the record, or that may be tendered by any party in interest to the commission, when competent and proper in the premises, and then certify the facts found and the additional evidence, with the reasons for making the order, to this court within 90 days from this date.
All the Justices concur.